               IN THE UNITED STATES DISTRICT COURT
                                                         p          L
              FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division              p                        n
                                                              SEP 2 5 2019        y
JOHN RODNEY PICKWELL,
                                                         CLERK. U.S. District court
                                                               RICHMOND. yfK
     Plaintiff,

V.                                    Civil Action No. 3:17CV735

COL. NEWTON, et al.,

     Defendants.


                          MEMORANDUM OPINION


     John Rodney Pickwell, a Virginia inmate proceeding pro se and

in forma pauperis, filed this 42 U.S.C. § 1983 action.   This action

proceeds on Pickwell's Amended Complaint (ECF No. 9).           In the

Amended Complaint, Pickwell argues that, during his incarceration

at Riverside Regional Jail (^^RRJ"), Defendants Colonel Newton,

Major Wilson, and Chaplain Collins violated his right to practice

his Asatru religion.     The Court construes Pickwell to raise the

following claims for relief:^

     Claim One:        Defendants placed a substantial burden on
                       Pickwell's  exercise   of  his   religion  in
                       violation of the Religious Land Use andInnl
                       Institutionalized Persons Act ("RLUIPA")^ by:
                       (a) denying him an evening meal after his
                    "religious fast" (Am. Compl. 2);
                       (b) denying his right to a "dignified disposal
                       of [his] sacrifice" (id.); and.


     1 The Court employs the pagination assigned to the parties'
submissions by the CM/ECF docketing system. The Court corrects
the capitalization, punctuation, and spelling in the quotations
from Pickwell's submissions.

     2 42 U.S.C. § 2000cc-l(a).
                         (c) failing to allow him to possess and use
                         Asatru religious objects. (Id.)

      Claim Two:         Defendants        violated           Pickwell's       First
                         Amendment^ right to free exercise of religion
                         by:
                        (a) denying him an evening meal after his
                        '"religious fast" (id.);
                        (b) denying his right to a "dignified disposal
                        of [his] sacrifice" (id.); and,
                        (c) failing to allow him to possess and use
                        Asatru religious objects. (Id.)

      Claim Three:       Defendants       violated      Pickwell's       Fourteenth
                         Amendment^   right        to    equal     protection      by
                         denying "[his] religious group" an evening
                         meal after their fast "as afforded to other
                         religious groups during their fast."                (Id.)

Pickwell seeks injunctive and monetary relief.                 (Id.)     This matter

is before the Court on DEFENDANT'S MOTION TO DISMISS PLAINTIFF'S

COMPLAINT,     AND   ALTERNATIVELY        FOR    SUMMARY      JUDGMENT     filed   by

Chaplain      Collins   (ECF   Nos. 54, 58),       the     MOTION      FOR   SUMMARY

JUDGMENT filed by Colonel Newton and Major Wilson (ECF No. 62),

and the Court's responsibility to review prisoner actions under

28 U.S.C. §§ 1915(e)(2) and 1915A.              Pickwell has filed a RESPONSE

TO   MOTION    FOR SUMMARY     JUDGMENT    AND    DISMISSAL      ("Response," ECF

No. 65).      For the reasons set forth below, the Court will grant

the Motions for Summary Judgment.



     3 "Congress shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof . . . ." U.S.
Const, amend. I.


      ^ "No     State   shall . . . deny to             any   person     within    its
jurisdiction the equal protection of the laws." U.S. Const, amend.
XIV, § 1.
                 I.     STANDARD FOR SUMMARY JUDGMENT


      Summary judgment must be rendered               the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a).

The party seeking summary judgment bears the responsibility to

inform the court of the basis for the motion, and to identify the

parts of the record which demonstrate the absence of a genuine

issue of material fact.        See Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). 'MW]here the nonmoving party will bear the burden

of proof at trial on a dispositive issue, a summary judgment motion

may   properly   be   made   in    reliance   solely    on    the   pleadings,

depositions, answers to interrogatories, and admissions on file."

Id. at 324 (internal quotation marks omitted).           When the motion i's

properly   supported,    the      nonmoving   party    must   go    beyond   the

pleadings and, by citing affidavits or "'depositions, answers to

interrogatories, and admissions on file,' designate 'specific

facts showing that there is a genuine issue for trial.'"                     Id-.

(quoting former Fed. R. Civ. P. 56(c) and 56(e) (1986)).

      In reviewing a summary judgment motion, the court "must draw

all justifiable inferences in favor of the nonmoving party."

United States v. Carolina Transformer Co., 978 F.2d 832, 835 (4th

Cir. 1992) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986)).     However, a mere "scintilla of evidence" will not

preclude summary judgment.           Anderson, 477 U.S. at 251 (citing
Improvement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1871)).

^^[T]here is a preliminary question for the judge, not whether there

is literally no evidence, but whether there is any upon which a

jury could properly proceed to find a verdict for the party . . .

upon whom the onus of proof is imposed."   Id. (quoting Munson, 81

U.S. at 448).   Additionally, ''Rule 56 does not impose upon the

district court a duty to sift through the record in search of

evidence to support a party's opposition to summary judgment."

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) (quoting Skotak

V. Tenneco Resins, Inc., 953 F.2d 909, 915 n.7 (5th Cir. 1992)).

     In support of Chaplain Collins's Motion for Summary Judgment,

he submits:   (1) his own affidavit ("Collins Aff.," ECF No. 59-

1); (2) copies of Pickwell's inmate requests, staff's responses,

and staff correspondence regarding Pickwell's religious requests

(ECF Nos. 59-2, 59-4, 59-5, 59-6); and, (3) a copy of a calendar

reflecting Asatru religious events in 2017 (ECF No. 59-3).       In

support of Colonel Newton and Major Wilson's Motion for Summary

Judgment, they submit:   (1) the affidavit of Major Wilson ("Wilson

Aff.," ECF No. 63-1, at 1-4); (2) a copy of the Virginia Department

of Corrections' ("VDOC") Master Religious Calendar (id. at 5-9);

(3) the affidavit of Colonel Newton ("Newton Aff.," ECF No. 63-

2); and, (4) copies of all exhibits submitted by Chaplain Collins

in support of his Motion for Summary Judgment (ECF No. 63-3).
     As a general rule, a non-movant must respond to a motion for

summary judgment        with affidavits or other             verified evidence.

Celotex    Corp.,   477   U.S.   at   324.        Pickwell    filed    an   unsworn

response, but he has not cited any evidence that he wishes the

Court    to   consider    in   opposition    to    the    Motions     for   Summary

Judgment.s       And,     although    Pickwell's      Amended       Complaint   is

notarized, he did not sign it under the penalty of perjury; and

the notary did not administer an oath.             (Am. Compl. 2.)      Thus, the

Amended Complaint will not be considered as sworn evidence.                     See

Price V. Rochford, 947 F.2d 829, 832 {7th Cir. 1991) (refusing to

consider documents verified in such a manner to avoid the penalty

of perjury); Hoqge v. Stephens, No. 3:09CV582, 2011 WL 2161100, at

*2-3 & n.5 (E.D. Va. June 1, 2011) (treating statements sworn to

under penalty of perjury, but made upon information and belief, as

"mere pleading allegations") (quoting Walker v. Tyler Cty. Comm'n,

11 F. App'x 270, 274 (4th Cir. 2001)).

        In sum, Pickwell has presented no evidence in opposition to

the motions for summary judgment.            The motions would be granted

for that reason alone.         However, courts are instructed to accord

a measure of leniency to pro se litigants.               Therefore, the motions


        5 The Court notes that Pickwell submitted an attachment tp
his Response, entitled "Affidavit of Cost to Date." (ECF No. 65-
1, at 1.) The "Affidavit of Cost to Date" only sets forth the
"costs, fees, and charges" that Pickwell has accrued in this
action, and does not address Pickwell's underlying claims.
(See id.)
will be considered on their merits, and all permissible inferences

will be extended to Pickwell.



                           II.    UNDISPUTED FACTS


      A.     The Parties


      "Pickwell was incarcerated at RRJ from July 12, 2017 to March

13,   2018."     (Wilson    Aff.       SI    5.)     Thereafter,    Pickwell "was

transferred to the [VDOC]."            (Newton Aff. SI 6.)

      Colonel Newton is "the Superintendent of [RRJ]."                  (Id. SI 1.)

Major Wilson is "the Director of Community Corrections and Programs

for [RRJ]."     (Wilson Aff. SI 1.)            Chaplain Collins "worked as an

Inmate Chaplain at RRJ during the period of time when [Pickwell

was incarcerated at RRJ]."                  (Collins Aff. SI 2.)       In Chaplain

Collins's    affidavit,     he   explains          his   job   responsibilities   as

follows:


           As chaplain, I did not have any independent
      authority or ability to approve an inmate's requests for
      specific books, religious items, sacrificial disposal of
      food, fasts, need to not speak for nine days or any other
      requests by Pickwell or other inmates. Such requests
      were   forwarded     to    RRJ    for     consideration,     input   and
      decision-making, per [RRJ's] policies, procedures and
      concerns for the safety and security of the jail.

(Id. SI 10 (paragraph number omitted).)

      B.     VDOCs Master Religious Calendar

      "RRJ adheres to the Master Religious Calendar," which is

"provided by the [VDOC]."          (Wilson Aff. SI 10.)            Pursuant to the

VDOC's Master Religious Calendar, "there are only two celebrations
that are celebrated by members of the Asatru faith, the Summer

Solstice and the Yule or Winter Solstice."       (Id.; see ECF No. 63-

1, at 5-9.)        Further, pursuant to the VDOCs Master Religious

Calendar, ''both celebrations are feasts and neither includes any

fasting by practitioners."     (Wilson Aff. ^ 10.)

     C.      Pickwell's Religious Requests

     On July 14, 2017, Pickwell informed Chaplain Collins that "he

practice[d] Asatru and need[ed] a copy of the poetic edda, which

was equivalent to a bible."        (Collins Aff. ^ 5.)   "[Pickwell's]

request was submitted to and approved by [Major Wilson]."        (Id.)

Approximately "2—3 copies of the poetic edda were obtained and

kept in the library for the use of inmates." (Id.)^ Pickwell also

provided Chaplain Collins with a "calendar that had no reference

to [the calendar's] source or description of events therein." (Id.

SI 6; s^ ECF No. 59-3.)

     "On August 10, 2017, Pickwell informed [Chaplain Collins] by

email that [Pickwell] would be observing Odin's Ordeal when he

[would] go nine days and nights without talking."        (Collins Aff.

SI 7.)     Chaplain Collins "requested input from RRJ" regarding
Pickwell's request to "go nine days and nights without talking."

(Id.) On August 11, 2017, "Major Wilson responded that 'it's fine

if [Pickwell] doesn't speak with any inmates but for safety and


         6 The   Court omits the   secondary   citations set forth   in
Defendants' affidavits.
security reasons       he   will need to reply if staff ask                  him a

question.'"    (Id.)

     In emails on August 10 and 11, 2017, ^^Pickwell [also] informed

[Chaplain Collins] that[,] 'in October is our Winter[] Night[s]

Fast,'" from October 11 through October 31.              (Id. SI 8.)   Chaplain

Collins advised Pickwell that he             would forward the requests to

Major Wilson "to get some insight from him on how best to handle

these events."    {ECF No. 59-4, at 1.)           On August 11, 2017, Major

Wilson responded by email to Chaplain Collins, stating that "the

[VDOC]   recognizes      Summer   Solstice     and     Yuletide   as   the    only

celebrated holy days for the Asatru faith."               (Collins Aff. SI 8.)

"Despite [Major Wilson's] requests, [he] was never provided with

any documentation from Pickwell which indicated that fasting was

a practice of the Asatru faith . . . ." (Wilson Aff. SI 11.)                  With

respect to Pickwell's fast, "[n]o special food accommodations were

approved if he chose to fast."          (Collins Aff. SI 8.)

    "Pickwell     also      requested       approval    for   religious      items

including a Thor's hammer, a set of Runes, an [altar] cloth and a

sacrificial bowl      known as a    Bowli, and to bury his sacrifices

outside in the prison yard." (Id. SI 9.) "On or about [October 9,

2017], RRJ informed Pickwell that for health and security reasons,

food [could] not be buried, runes [were] denied, a plastic hammer

[could] be obtained and no books with comb binding[s] [were]

acceptable."     (Id.)      Subsequently, "[b]y email on [October 19,

                                        8
2017],   [Chaplain    Collins]   followed    up     with    Pickwell" (id.),

responding:

            Mr. Pickwell, I have received [a] response from
     Command staff regarding some of your issues: For Health
     & Security reasons[,] they will not be burying food.
     The Runes as requested are denied, however, I have found
     a complete set on paper that can be provided to you.
     The Hammer as requested has been denied, however if a
     plastic one with a [b]reakaway cord can be located it
     will be allowed. The facility no longer allows materials
     with [c]omb [b]indings[.]       To remove the binding
     constitutes modification       of the   materials and       is   not
     permitted. That said, I have the Paper Runes available
     if you wish to have them, and, I do not remember seeing
     a Plastic Hammer with Mb]reakaway' cord in the material
     you shared with me.     [Do] you have suggestions for other
     sources for the hammer?


(ECF No. 59-6, at 3.)

     Thereafter, Major Wilson ^^met with Pickwell in December 2017

regarding his request for religious items."                (Wilson Aff. i 8.)

Major Wilson ^^informed [Pickwell] that his request for a Thor's

Hammer was approved as long as said hammer was small and plastic

on a breakaway necklace similar to the crosses worn by Christian

inmates."     (Id.)   Additionally, Major Wilson informed Pickwell

that 'Mh]is request for an altar cloth was also approved."                  (Id.)

Further, ''Pickwell's request for a bowl was approved and he was

notified that he could purchase a bowl to be used for religious

purposes from the canteen." (Id.) "Pickwell's request for solid
runes was initially rejected and he was provided with paper runes.

However,    in   February   2018,   his   request    for     solid   runes    was
reconsidered and approved."        (Id.)   ^^Pickwell was then informed

that he could order said runes from a vendor, Wyrd's Way."       (Id.)

     With respect to ''Pickwell's request to have his food buried

by staff members," this was ''the only request he made which was

denied."     (Id. SI 9.)    Major Wilson "asked Pickwell to suggest a

local authority on his faith who could be contacted in an attempt

to gain additional information to accommodate Pickwell's request

[regarding burying his food], but no one was ever identified by

Pickwell."    (Id.)   As to the issues identified by RRJ with respect

to burying food, in Major Wilson's affidavit, he states:

     Burying food on RRJ grounds was both impractical and
     problematic from a health and safety standpoint.  An
     outdoor area where food could be buried is not readily
     accessible to the housing unit where Pickwell lived and
     took his meals.       To take the food out to be buried would
     require a correctional officer to walk from the housing
     unit; take an elevator to the top floor where
     administrative  offices  are   located;  walk  through
     administration where visitors and other members of the
     general population gain access to RRJ; exit the building
     to walk outside along a catwalk; and take multiple stairs
     down to a grassy area.        This distance equates to
     .2 mile/over 1000 feet. Additionally, burying food on
     RRJ grounds would likely attract animals, creating a
        health and safety concern.

(Id.)




                                     10
                      III. RLUIPA AND FREE EXERCISE



    A.      RIiUIPA


    In    Claim     One    (a),   (b),   and   (c), Pickwell     contends    that

Defendants placed a substantial burden on his exercise of his

religion in violation of RLUIPA.              {Am. Compl. 2.)

            1.    Monetary Damages & Injunctive Relief

     In   his    Amended     Complaint,       Pickwell seeks    injunctive    and

monetary relief; however, Pickwell fails to indicate whether he

brings this action against Defendants in their individual or

official capacities. (Id.) Nonetheless, it is settled that RLUIPA

does not authorize a private cause of action for money damages

against state officials in their official or personal capacities.
Sossamon v. Texas, 563 U.S. 277, 293 (2011) (holding that state

officials    sued     in    their   official     capacities     enjoy   Eleventh

Amendment Immunity against RLUIPA claims for damages); Rendelman

V. Rouse, 569 F.3d 182, 189 (4th Cir. 2009) (concluding that, as

an exercise of Congress's spending clause authority, RLUIPA does

not authorize claims for monetary damages against state officials

in their individual capacities); see Haight v. Thompson, 763 F.3d

554, 569-70 (6th Cir. 2014) (concluding that, as an exercise of

Congress's authority under the Commerce Clause, RLUIPA did not
authorize claims for monetary damages against state officials in




                                         11
their individual capacities).   Accordingly, Pickwell's demands for

monetary damages with respect to RLUIPA will be dismissed.

     Nor is Pickwell entitled to pursue a claim for injunctive

relief under RLUIPA because Pickwell's transfer from RRJ to the

VDOC moots the claim for injunctive relief.     'MA] case is moot

when the issues presented are no longer 'live' or the parties lack

a legally cognizable interest in the out-come." Incumaa v. Ozmint,

507 F.3d 281, 286 (4th Cir. 2007) (quoting Powell v. McCormack,

395 U.S. 486, 496 (1969)).   'MFJederal courts have 'no authority

to give opinions upon moot questions or abstract propositions, or

to declare principles or rules of law which cannot affect the

matter in issue in the case before it.'"    Id. (quoting Church of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992)).

Thus, 'Mo]nee an inmate is removed from the environment in which

he is subjected to the challenged policy or practice, absent a

claim for damages, he no longer has a legally cognizable interest

in a judicial decision on the merits of the claim." Id. at 287.^
Neither Pickwell, nor the record, establishes ongoing interference

with his practice of Asatru.     Therefore, Pickwell's demands for


       If Pickwell demonstrates that the action is "capable of
repetition, yet evading review," his claim may not be moot.
Incumaa, 507 F.3d at 289 (quoting Fed. Election Comm'n v. Wis.
Right to Life, Inc., 551 U.S. 449, 462 (2007)). Nevertheless,
such a showing requires a "demonstrated probability" that the
allegedly improper action "will recur again, and to the same
complainant."   Id. (quoting Murphy v. Hunt, 455 U.S. 478, 483
(1982)).   That showing is not made here.

                                 12
injunctive relief with respect to RLUIPA are moot, and will be

dismissed.      Id.   at   286-87   (citations    omitted)      (holding     that

transfer or release moots claims for injunctive relief).®

     Moreover, as explained below, Pickwell fails to demonstrate

that Defendants substantially burdened his religious exercise.

           2.    Two-Part Inquiry

     RLUIPA provides, in pertinent part, that:

           No government shall impose a substantial burden on
     the   religious exercise of a person residing in or
     confined to an institution . . . unless the government
     demonstrates     that   imposition   of     the   burden    on   that
     person—
             (1) is in furtherance of a compelling governmental
             interest; and
             (2) is the least restrictive means of furthering
             that compelling governmental interest.

42 U.S.C. § 2000cc-l(a). Thus, to begin, Pickwell must demonstrate

that Defendants' actions imposed a ''substantial burden" on the

exercise of his religion.       To determine whether Pickwell has met

this standard, the Court must answer two questions:               "(1) Is the

burdened activity 'religious exercise,' and if so (2) is the burden

'substantial'?"       Adkins v. Kaspar, 393 F.3d 559, 567 (5th Cir.

2004); see Couch v. Jabe, 679 F.3d 197, 200-01 (4th Cir. 2012)

(employing similar two-part inquiry).




     ®   The Court notes that Pickwell's request for injunctive
relief with respect to his claims under the First Amendment and
Fourteenth Amendment are also moot, and will be dismissed.

                                     13
                  a.    Whether      The     Burdened    Activities         Are    a
                        Religious Exercise

      ''RLUIPA   defines the    term    'religious exercise'          broadly to

include 'any exercise of religion, whether or not compelled by, 07:

central to, a system of religious belief.'" Couch, 679 F. 3d at 200

{quoting 42 U.S.C. § 2000cc-5(7)(A)). Pickwell's claims implicate

several activities:      his ability to receive an evening meal after

his "religious fast" (Claim One (a)), "dignified disposal of [his]

sacrifice" (Claim      One   (b)),     and    possessing      and   using   Asatru

religious objects (Claim One (c)). (Am. Compl. 2.) Given RLUIPA's

broad definition of religious exercise, the Court will assume that

these    activities    constitute     religious      exercise.       See,    e.g.,

Whitehouse v. Johnson, No. 1:10CV1175 (CMH/JFA), 2011 WL 5843622,

at *3 (E.D. Va. Nov. 18, 2011) (assuming inmate's enrollment in

seminary course constituted religious exercise for purposes of

RLUIPA).

                  b.    Pickwell Fails To Demonstrate A Substantial
                        Burden On His Religious Exercise

        RLUIPA does not define the term "substantial burden."                     See

Couch, 679 F.3d at 200.        The United States Court of Appeals for

the     Fourth   Circuit     determined       that    the      Supreme      Court's

jurisprudence     interpreting the          Free   Exercise    Clause    provides

guidance on the issue.         See Lovelace v. Lee, 472 F. 3d 174, 187

(4th Cir. 2006).       Thus, the Fourth Circuit has explained that a

substantial burden:


                                       14
       is one that put[s] substantial pressure on an adherent
       to modify his behavior and to violate his beliefs, or
       one that forces a person to choose between following the
       precepts of h[is] religion and forfeiting [governmental]
       benefits, on the one hand, and abandoning one of the
       precepts of h[is] religion . . . on the other hand.

Couch, 679 F.3d at 200 (alterations and omission in original)

(quoting Lovelace, 472 F.3d at 187).               To meet the substantial

burden component of the test, the plaintiff ''is not required . . .

to prove that the exercise at issue is required by or essential to

his [or her] religion."        Krieqer v. Brown, 496 F. App'x 322, 325

(4th Cir. 2012) (citing Cutter v. Wilkinson, 544 U.S. 709, 725

n.l3 (2005)).    However, "at a minimum the substantial burden test

requires that a RLUIPA plaintiff demonstrate that the government's

denial of a particular religious item or observance was more than

an inconvenience to one's religious practice."               Smith v. Allen.,

502 F.3d 1255, 1278 (11th Cir. 2007) (citing Midrash Sephardi,

Inc. V.   Town of Surfside, 366 F.3d 1214, 1227 (11th Cir. 2004));^

see Krieqer, 496 F. App'x at 326 (affirming grant of summary

judgment where inmate failed to "show that the deprivation of an

outdoor worship circle and the requested sacred items modified his

behavior and violated his religious beliefs" (citing Lovelace, 472

F.3d   at 187)).       Thus,   no    substantial    burden   occurs   if   the

government    action    merely      makes   the "religious    exercise     more


     9 In Sossamon, 563 U.S. at 293, the Supreme Court abrogated
Smith's ultimate holding that RLUIPA allows for monetary damages
against state officials acting in their official capacity.
                                       15
expensive or difficult," but fails to pressure the adherent to

violate his or her religious beliefs or abandon one of the precepts

of his religion.          Living Water Church of God v. Charter Twp. of

Meridian, 258 F. App'x 729, 739 (6th Cir. 2007).

       Two    decisions     issued   by    the    Fourth      Circuit     illustrate     a

plaintiff's      responsibility        with      respect       to    demonstrating       a

substantial burden.            In Couch, the plaintiff ''testified that the

primary religious texts of Islam command that he grow a beard and

that   the    refusal     to   maintain    a    beard    is   a     sin   comparable    in

severity to eating pork."            Couch, 679 F.Sd at 200.                  The VDOC s

grooming      policy    prohibited        inmates   from       growing      beards     and

enforced this rule by placing a noncompliant inmate in a program

that "restricted or limited [the inmate's] access to personal

property, movement rights, the right to eat and associate with

others, recreation time, and visitation time."                       Id. at 199.       The

Fourth       Circuit    concluded     that       VDOCs        grooming      policy     and

enforcement mechanism "fit squarely within the accepted definition

of 'substantial burden'" because it placed substantial pressure on

the plaintiff to modify his behavior and violate his beliefs.                          Id.

at 200-01 (citing Warsoldier v. Woodford, 418 F.Sd 989, 995-96

(9th Cir. 2005)).

       In Krieger, the Fourth Circuit declined to find that an inmate

had    demonstrated     a      substantial      burden   where       prison    officials

denied "his requests for an 'outdoor worship circle' and certain

                                           16
^sacred   items'   related   to   his    religious    practice   of   Asatru."

Krieger, 496 F. App'x at 322-23.             The inmate-plaintiff ''asserted

that deprivation of the outdoor worship circle would require him

to pray indoors, and that the 'Blot' ceremony is 'best performed

outdoors.'"    Id. at 325 (emphasis added).             The Fourth Circuit

concluded that the mere denial of the optimal manner for performing

the "Blot" ceremony could not demonstrate a substantial burden

where the plaintiff "failed to offer any explanation regarding the

reason why indoor worship would compromise his religious beliefs."

Id.


      Krieger illuminates another consideration in conducting the

substantial burden inquiry.       The availability to an inmate, in the

most general sense, of other means to practice his or her faith is

not relevant to the RLUIPA substantial burden inquiry.                See id.;

see also Al-Amin v. Shear, 325 F. App'x 190, 193 (4th Cir. 2009).

"Nevertheless, courts properly consider whether the inmate retains

other means for engaging in the particular religious activity,

such as the 'Blot' ceremony, in assessing whether a denial of the

inmate's preferred method for engaging that religious exercis'e

imposes a substantial burden."               Shabazz v. Va.      Dep't Corr.,

3:10CV638, 2013 WL 1098102, at *7 (E.D. Va. Mar. 15, 2013) (citing

Krieger, 496 F. App'x at 326; Coleman v. Governor of Mich., 413 F.

App'x 866, 875-76 (6th Cir. 2011)).              Applying these principles-,

the Eighth Circuit has held that an inmate failed to demonstrate

                                        17
that   the    denial     of     additional      group   study   time    imposed   a

substantial     burden     upon      his   religious    exercise    where   prison

officials already provided three hours of group study and worship

time and allowed the inmate to study in his cell.                      Van Wyhe v.

Reisch, 581 F.3d 639, 656-57 (8th Cir. 2009).                      Similarly, the

United States Court of Appeals for the Sixth Circuit concluded

that prison policies which limited the inmates' access to religious

radio and television broadcasts failed to substantially burden the

inmates' religious exercise because the inmates ^^may receive

religious literature via the mail and may receive visitors at the

prison to discuss their religious beliefs." Coleman, 413 F. App'x

at 876.     As explained below, in light of the foregoing principles,

Pickwell has not demonstrated any substantial burden upon his

religious exercise with respect to Claim One (a), (b), and (c).

                           i.     Evening Meal After Fasting

       In    Claim   One      (a),    Pickwell     contends     that    Defendants

substantially burdened his exercise of his religion by denying his

request to receive an evening meal during his fast for ''Winter

Nights."      (Am. Compl. 1-2.)            Pickwell says that "the reason an

evening meal was needed during Winter Nights was [he] would be

just coming off a nine day and night fast for Odin's Ordeal from

September 21st to the 30th," and during Odin's Ordeal, he would

"not [be] eating at all."            (Id. at 1.)




                                           18
     The evidence submitted by the Defendants establishes that,

although 'Mn]o special food accommodations were approved if he

chose to fast,'' Pickwell was permitted to fast and to participate

in the observance of Winter Nights.   (Collins Aff. SI 8.)   Pickwell

has offered no evidence that his failure to receive a special

evening meal imposed a substantial burden on his participation in

the fast or in the celebration of Winter Nights.     See Norwood v.

Strada, 249 F. App'x 269, 270-72, 270 n.l (3d Cir. 2007) (finding

no substantial burden when the inmate was denied seven ^'religiously

certified (halal) meal[s]" during a three-day lockdown); United

States V. Roane, 378 F.3d 382, 400-01 (4th Cir. 2004) (concluding

that "'[a]iry generalities [and] conclusory assertions . . . [do]

not suffice' to stave off summary judgment . . . ." (alterations

in original) (citation omitted)).     Thus, Pickwell has failed to

demonstrate that he was pressured to modify his behavior and to

violate his beliefs when his request for a special evening meal

was denied. S^ Krieger, 496 F. App'x at 326. Accordingly, Claim

One (a) will be dismissed.

                    ii.   Disposal of Pickwell's Sacrifice

     In Claim One (b), Pickwell contends that Defendants placed a

substantial burden on the exercise of his religion by denying his

right to a "dignified disposal of [his] sacrifice," which is the

"equivalent to denying [him] prayer."   (Am. Compl. 2.)



                                 19
       The     Defendants    have   demonstrated    that    there   are   varied

reasons for not making the burials that Pickwell sought.               Pickwell

has introduced no evidence to the contrary.               Nor has he proffered

evidence about how the Defendants imposed a substantial burden on

his ability to practice his religion.             (Id. at 1-2.)     Rather, his

contention is an unsupported conclusory statement.                  That is not

enough to survive summary judgment.               See Krieqer, 496 F. App'x

at 326 (concluding that an inmate's ''blanket assertion" "that the

sacred       items   were   'necessary'      to   perform    'well-established

rituals'" was insufficient to establish a substantial burden when

the inmate failed to "identify those rituals, or explain why the

absence of the sacred items had an impact on the rituals and

violated his beliefs"); DeSimone v. Bartow, 355 F. App'x 44, 46

(7th   Cir.     2009)   ("noting the insufficiency          of a    plaintiff's

'unreasoned say-so' to create a triable issue" (quoting Borzych v.

Frank, 439 F.3d 388, 390 (7th Cir. 2006))); Marron v. Jabe,

No. 1:12CV468 (TSE/TRJ), 2014 WL 585850, at *5 n.5 (E.D. Va. Feb.

14,    2014)    (citations    omitted).       Moreover,     Pickwell fails to

demonstrate that Defendants' refusal to allow him "to dispose of

[his] sacrifice in a dignified manner" (Am. Compl. 1) substantially

pressured him "to modify his behavior and to violate his beliefs."

Couch, 679 F.3d at 200 (quoting Lovelace, 472 F.3d at 187);

see Krieger, 496 F. App'x at 326. Because Pickwell has not offered



                                        20
evidence    that       Defendants     placed       a   substantial    burden    on   his

religious exercise, Claim One (b)) will be dismissed.

                            ill. Asatru Religious Objects

        In Claim One (c), Pickwell contends that Defendants placed a

substantial burden on the exercise of his religion by failing to

allow    him to possess and              use the following Asatru            religious

objects:    "a Thor's Hammer, a set of Runes, an Altar cloth, and a

sacrificial bowl known as a Bowli."                    {Am. Compl. 1-2.)

        To begin, and, contrary to Pickwell's unsupported assertion,

the   evidence         establishes     that    Defendants        approved    Pickwell's

requests         for     the      requested        Asatru       religious      objects.

Specifically, Pickwell's ''request for a Thor's Hammer was approved

as long as said hammer was small and plastic on a breakaway

necklace    similar       to   the    crosses      worn    by    Christian    inmates."

(Wilson Aff. 1 8.)             Pickwell's requests for an altar cloth and

Bowli were approved. (Id.) And, although "Pickwell's request for

solid runes was initially rejected and he was provided with paper

runes . . . .          in February 2018, his request for solid runes was

reconsidered and approved."                (Id.)       That undisputed record alone

shows     that    Defendants       are     entitled       to    summary   judgment    on

Claim One (c).

        Moreover, to the extent that Pickwell intends to argue that

any delay in the approval of the requested Asatru religious objects
substantially          burdened      his   exercise       of    his   religion,      that

                                              21
assertion    fails    because    Pickwell    has   not   shown    the   religious

significance of the requested objects or how a slight delay in

receiving them placed a substantial burden on the exercise of his

religion.     See Krieger, 496 F. App'x at 326; see also DeSimone,

355 F. App'x at 46 (citation omitted); Marron, 2014 WL 585850, at

*5 n.5 (citations omitted).          Therefore, Pickwell has failed to

demonstrate that any delay in the approval of his requested Asatru

religious objects pressured him to modify his behavior and to

violate his beliefs.       See Krieger, 496 F. App'x at 326.

     For     the     foregoing    reasons.     Claim      One    (c)     will    be

dismissed.


     B.     Free Exercise


     In    Claim   Two   (a), (b),    and    (c), Pickwell        contends      that

Defendants violated his First Amendment right to free exercise of

religion by engaging in the same three actions set forth in Claim

One (a), (b), and (c).       (See Am. Compl. 2.)

     In order for Pickwell to survive summary judgment on the First

Amendment    claims,     Pickwell   must    demonstrate      that      Defendants'

conduct      substantially       burdened      his       religious      exercise.

Whitehouse, 2011 WL 5843622, at *5. ''RLUIPA provides considerably

more protection for an inmate's religious exercise than does the

Free Exercise Clause of the Constitution of the United States."

Id. at *5 (citing Lovelace, 472 F.3d at 186).                Thus, ^Mw]here an

inmate has not put forth sufficient evidence                    under RLUIPA to

                                      22
demonstrate a substantial burden on his religious exercise, his

claim fails under the Free Exercise Clause of the First Amendment

as well."     Van Wyhe, 581 F.3d at 657-58 (citing Patel v. U.S.

Bureau   of   Prisons,   515      F.3d   807,   813    (8th   Cir.   2008)).    As

explained above, Pickwell has failed to demonstrate a substantial

burden on his religious exercise.               Accordingly, Claim Two (a),

(b), and (c) will be dismissed.


                            IV.    EQUAL PROTECTION

     Pursuant to the Prison Litigation Reform Act, the Court must

dismiss any action filed by a prisoner if the Court determines the

action (1) ''is frivolous" or (2) "fails to state a claim on which

relief may be granted."            28 U.S.C. § 1915(e)(2); see 28 U.S.C.

§ 1915A.      The   first   standard      includes     claims    based    upon "an

indisputably meritless legal theory," or claims where the "factual

contentions are clearly baseless."              Clay v. Yates, 809 F. Supp.

417, 427 (E.D. Va. 1992) (quoting Neitzke v. Williams, 490 U.S.

319, 327 (1989)).        The second standard is the familiar standard

for a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

     "A motion to dismiss under Rule 12(b)(6) tests the sufficiency

of   a   complaint;    importantly,       it    does    not     resolve   contests

surrounding the facts, the merits of a claim, or the applicability

of defenses."       Republican Party of N.C. v. Martin, 980 F.2d 943,

952 (4th Cir. 1992) (citing 5A Charles A. Wright & Arthur R.


                                         23
Miller,      Federal   Practice    and   Procedure      §   1356   (1990)).    In

considering a motion to dismiss for failure to state a claim, a

plaintiff's well-pleaded allegations are taken as true and the

complaint is viewed in the light most favorable to the plaintiff".

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993);

see also Martin, 980 F.2d at 952.             This principle applies only to

factual allegations, however, and ''a court considering a motion to

dismiss can choose to begin by identifying pleadings that, because

they   are    no    more   than   conclusions,    are   not   entitled to     the

assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       While the Court is obligated liberally to construe pro se

complaints, Gordon v. Leeke,. 574 F.2d 1147, 1151 (4th Cir. 1978).,

it does not act as the inmate's advocate, sua sponte developing

statutory and constitutional claims the inmate failed to clearly

raise on the face of his complaint.               See Brock v. Carroll, 107

F.3d 241, 243 (4th Cir. 1997) (Luttig, J., concurring); Beaudett

V. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

       In Claim Three, Pickwell contends that Defendants violated

his Fourteenth Amendment right to equal protection by denying

'Mhis] religious group" an evening meal after their fast ''as

afforded to other religious groups during their fast."                        (Am.

Compl. 2.)         Pickwell contends that he requested to "receive an

evening meal, as Muslims do during Ramadan."                (Id. at 1.)



                                         24
      The   Equal    Protection    Clause    of the   Fourteenth      Amendment

commands that similarly situated persons be treated alike.                 See

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)

(citing Plyler v. Doe, 457 U.S. 202, 216 (1982)).             To make out an

equal protection claim. Hicks must allege facts that indicate:

''that he has been treated differently from others with whom he is

similarly situated and that the unequal treatment was the result

of    intentional    or   purposeful    discrimination."        Morrison     v.

Garraqhty, 239 F.3d 648, 654 (4th Cir. 2001).                 Here, although

Pickwell alleges that he requested to "receive an evening meal, as

Muslims do during Ramadan" (Am. Compl. 1), Pickwell fails to allege

any facts to plausibly suggest that any such "unequal treatment

was   the   result   of   intentional   or    purposeful    discrimination."

Morrison, 239 F.3d at 654.           Accordingly, Claim Three will be

dismissed without prejudice as legally insufficient.


                              V.    CONCLUSION


       For the foregoing reasons, DEFENDANT'S MOTION TO DISMISS

PLAINTIFF'S    COMPLAINT,    AND   ALTERNATIVELY      FOR   SUMMARY    JUDGMENT

filed by Chaplain Collins will be granted with respect to the

request for summary judgment (ECF No. 58) and will be dismissed as

moot with respect to the request for dismissal for failure to state

a claim (ECF No. 54).        Colonel Newton and Major Wilson's MOTION

FOR SUMMARY JUDGMENT (ECF No. 62) will be granted.            Claim One (a).


                                       25
(b), and (c), and Claim Two (a), (b), and (c) will be dismissed.

Claim Three will be dismissed without prejudice.            The action will

be dismissed.


     The   Clerk   is   directed   to send   a   copy of this    Memorandum

Opinion to Pickwell and counsel of record.

     It is so ORDERED.



                                                      /s/
                                    Robert E. Payne
           / CT /       « !        Senior United States District Judge
Date:
Richmond, Virginia




                                     26
